UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1744


RAMAN K. SINGH,

                  Plaintiff - Appellee,

          v.

GARY HASS, a/k/a Gary Van Hass, a/k/a Gary Hollywood,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00386-HEH)


Submitted:   March 28, 2011                   Decided:   May 5, 2011


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Bowman, II, FERRISBOWMAN PLLC, Richmond, Virginia, for
Appellant.   Stacie  C.   Bordick,  HIRSCHLER FLEISCHER,  P.C.,
Fredericksburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary Hass appeals the district court’s order accepting

the   recommendation        of   the      magistrate     judge       and    denying     his

motion to dismiss the Appellee’s complaint.                      The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                       The magistrate judge

recommended       that     relief    be    denied       and    the    district       court

subsequently adopted that recommendation.                      However, the timely

filing       of   specific       objections       to     a     magistrate           judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation.                 Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); see also Wells v. Shriners Hosp.,

109   F.3d    198,   200    (4th    Cir.    1997)   (forfeiture            rule    enforced

where report fails to inform party of consequences of failure to

object if party is represented by counsel).                           Hass has waived

appellate review by failing to file objections to the magistrate

judge’s report.           Accordingly, we affirm the district court’s

order.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in     the       materials

before   the      court    and   argument       would    not    aid    the    decisional

process.

                                                                                   AFFIRMED




                                            2